DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 3-6, 8-14 and 20-21 allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Applicant amended Claim 1 to add the further limitation from previous Claim 2 of the control unit configured to perform control such that “… (i) the expansion process is performed when the irradiation unit moves from the first position toward the second position by the movement unit, and (ii) the cooling process is performed when the irradiation unit is returned from the second position to the first position by the movement unit or when the irradiation unit is not moving…” Claim 2 thereby canceled.

	The following is an examiner’s statement of reasons for allowance: 
	The prior art does not teach, suggest or disclose an expansion device with an irradiation unit whereby a control unit is configured to control the expansion and cooling process 
	where an exhaust fan and air supply fan, which draws in outside air to supply the irradiation unit and discharging the air inside the housing toward the exhaust fan comprises:

	The closest prior art Yamamori (JP 2015-5230838) and Motoyanagi (US 2016/0075083) both disclose heaters for emitting energy as part of expansion devices for expanding thermally expandable sheets by either irradiation with light (Yamamori) or thermal radiation (Motoyanagi). 
However, while Yamamori discloses an expansion and cooling process with an air supply unit and an exhaust unit similar to the instant invention, there is no controlled movement unit that moves the irradiation unit from one position to another across the thermally expandable sheet. On the other hand, Motoyanagi teaches an expansion device with a movement unit which reciprocates an irradiation unit between a first and second position, however, there is no housing containing an air supply fan and an exhaust fan. 
	Therefore, it would not be obvious for someone with ordinary skill in the art to combine these references because, while it is true that both are expansion devices with energy emitting devices for irradiating thermally expandable sheets, the movement feature in Yamamori is only a set of rollers in one direction with a housing for the heating and cooling, while the Motoyanagi reference teaches reciprocating movements of the irradiation unit over the thermally expandable sheet, without any housing comprising air supply or exhaust. See drawings below for comparison: 
[AltContent: textbox (Motoyanagi)][AltContent: textbox (Yamamori)][AltContent: textbox (Instant invention)]
    PNG
    media_image1.png
    544
    962
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    739
    975
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    336
    550
    media_image3.png
    Greyscale

                                                   
	Prior art references  from the same field of endeavor as to the irradiation of thermally conductive sheets by various processes included similar moving irradiation units to Motoyanagi – e.g. Oshima (JP 2013-129144A)  or with housing including stationary irradiation units with rollers similar to Yamamori – e.g. Nakagawa (US 2010/0225017).    Other prior art considered included Sakai (JPH02267517A), Inoue (US 2007/0187612), Imaeda (JPH08118780A), Grajewski (US 2005/0006820) and Horiuchi (US 2013/0280498) but none disclosed, suggested or taught the unique combination of the housing unit with air supply and exhaust units and the reciprocating irradiation unit over a thermally expandable sheet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712